Name: COMMISSION REGULATION (EC) No 3437/93 of 15 December 1993 amending the indicative ceilings fixed by Regulation (EEC) No 1112/93 in the framework of the supplementary trade mechanism for trade with Spain and Portugal in the beef and veal sector
 Type: Regulation
 Subject Matter: Europe;  international trade;  trade policy;  animal product;  means of agricultural production
 Date Published: nan

 16. 12. 93 Official Journal of the European Communities No L 314/15 COMMISSION REGULATION (EC) No 3437/93 of 15 December 1993 amending the indicative ceilings fixed by Regulation (EEC) No 1112/93 in the framework of the supplementary trade mechanism for trade with Spain and Portugal in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 for Spain and Article 251 for Portugal thereof, Whereas Commission Regulation (EEC) No 1112/93 ('), as amended by Regulation (EEC) No 2628/93 (2) lays down, for 1993, the detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector, and in particular the indicative ceilings relating to certain groups of products which can be imported into Spain and Portugal from the Community as constituted on 31 December 1985 ; Whereas a significant increase in these ceilings for 1994, with full account taken of trends in the Spanish and Portuguese markets, is necessary to facilitate the integra ­ tion of these two countries into the Community market ; Article 1 The Annexes to Regulation (EEC) No 1112/93 are hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5. 1993, p. 10. 0 OJ No L 240, 25. 9 . 1993, p. 22. No L 314/16 Official Journal of the European Communities 16. 12. 93 ANNEX 'ANNEX I Group CN code Description Indicative ceiling 1994 1 0102 90 Live animals of the bovine species other than pure-bred 365 000 head breeding animals and animals for bullfights (head) of which : January/February : 65 000 March/April : 60 000 May/June : 60 000 July/August : 60 000 September/October : 60 000 November/December : 60 000 ANNEX II Group CN code Description Indicative ceiling 1994 1 ex 0102 90 Live animals of the domestic bovine species other than 27 000 head pure-bred breeding animals for bullfights (head) of which : January/February : 5 500 March/April : 5 500 May/June : 2 500 July/August : 2 500 September/October : 5 500 November/December : 5 500'